Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 05/11/2021. Claims 1-5 and 7-16 are allowed. The Examiner acknowledges the amendments of claims 1 and 7. Claim 6 has been canceled by Applicant. The previous 112,102, and 103 rejections have been withdrawn due to applicant’s amendments. 

Reasons for Allowance
Claims 1-5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, related to the structure of the gripping or clamping device, specifically having a drive pinion and a drive transmission, the drive transmission having two first and second transmission elements being provided between the drive and the actuator, the first transmission element cooperating with the drive pinion and the second transmission element cooperating with a gearwheel arranged on the spindle.
The prior art Fukano (US Patent No. 8,303,007) discloses the structure of gripping or clamping devices which comprises a belt pulley mechanism (element 66) that includes a drive pulley (element 96) connected to the shaft (element 26) of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/19/2021


LDW
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        MAY 19, 2021